DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuous application filed on 05/08/19
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brensing et al. (US 2012/0167997 A1).
Regarding claim 1, Brensing et al. discloses a system (Fig.1) that is capable of sanitizing a humidifier [0002 and 0025], comprising:
A reservoir (end consumers like humidifiers [0025] are considered to include sidewalls, a bottom, and a cover) comprising a sidewall, a bottom, and a cover; and
A connector unit (the system in Fig.1) comprising a body member (Fig.1:35) an inlet passageway in the body member (Fig.1:30a) and an outlet passageway in the body member (Fig.1:39), the inlet passageway (Fig.1:30a) comprising a first proximal end (unlabeled inner part of 29 inside 35 as shown in  as shown in Fig.1) , and the outlet passageway (Fig.1:39) comprising a second proximal end (the unlabeled connection part connected to 39 having an inner part inside 35 as shown in Fig.1) and a second distal end (the unlabeled connection part connected to 39 having an outer part outside 35 as shown in Fig.1); 
Wherein:
The outlet passageway (Fig.1:39) is laterally offset (39 and 30a have different distances from the wall of 35 as shown in Fig.1) from the inlet passageway (Fig.1:30a);
The connector unit is capable of being installed to extend through the bottom, within one of the sidewall, bottom, or the coverlid [0025] such that the first (unlabeled inner part of 29 inside 35 as shown in Fig.1) and second proximal ends (the unlabeled connection part connected to 39 having an inner part inside 35 as shown in Fig.1) are located outside the reservoir, and the first (unlabeled outer part of 29 outside 35 as shown in Fig.1) and second distal (the unlabeled connection part connected to 39 having an outer part outside 35 as shown in Fig.1) ends are located inside the reservoir;
The inlet passageway (Fig.1:30a) is configured to fluidly couple a gas supply system (Fig.1:32, 30a, 29, and 35) to an interior of the reservoir (Fig.1:35); and
The outlet passageway (Fig.1:39) is configured to fluidly couple the interior of the reservoir (Fig.1:35) to an exhaust system (Fig.1:39, 33, 38, 37, and 53; [0035]).
Regarding claim 2, Brensing et al. further discloses a first inlet connector (unlabeled inner part of coupling 34 within the unlabeled rectangular housing as shown in Fig.1) coupled (34 is coupled to 29 via 30a) to the first proximal end (unlabeled inner part of 29 inside 35 as shown in Fig.1); a second inlet connector (unlabeled outer part of coupling 34 outside the unlabeled rectangular housing as shown in Fig.1) coupled to the first distal end (unlabeled outer part of 29 outside 35 as shown in Fig.1);
a first supply line (unlabeled line connecting ozone generator 32 to tube 22 as shown in Fig.1) configured to fluidly couple the gas supply system to the inlet passageway (Fig.1:30a) via the first inlet 
Regarding claim 3, Brensing et al. discloses that the second supply line (Fig.1:22) comprises a third proximal end (unlabeled inner part of coupling 34 inside the unlabeled rectangular housing as shown in Fig.1) configured to couple to the second connector (unlabeled outer part of coupling 34 outside the unlabeled rectangular housing as shown in Fig.1) and a distal end (Fig.1:30) that is capable of being configured to be disposed beneath any liquid in the reservoir [0025].
Regarding claim 4, Brensing et al. further discloses an outlet connector (unlabeled connector in line 39 that is connecting 39 to the unlabeled rectangular housing); and a return line (Fig.1:27) configured to fluidly couple to the outlet passageway (Fig.1:39) to the exhaust system [0035] via the outlet connector (unlabeled connector in line 39 that is connecting 39 to the unlabeled rectangular housing).
Regarding claim 5, the outlet connector (unlabeled connector in line 39 that is connecting 39 to the unlabeled rectangular housing) in Brensing et al. includes the second proximal end (the unlabeled connection part connected to 39 having an inner part inside 35 as shown in Fig.1) and the second distal end (the unlabeled connection part connected to 39 having an outer part outside 35 as shown in Fig.1) of the outlet connector are capable of not being coupled to a connector.
Regarding claim 6, Brensing et al. discloses that the second inlet connector (unlabeled outer part of coupling 34 outside the unlabeled rectangular housing as shown in Fig.1) comprises the first distal end (unlabeled outer part of 29 outside 35 as shown in Fig.1), and the second distal end (the unlabeled connection part connected to 39 having an outer part outside 35 as shown in Fig.1) is located proximal to the first distal end (unlabeled outer part of 29 outside 35 as shown in Fig.1).

Regarding claim 11, Brensing et al. discloses an exhaust system [0035-0036] that is coupled to the outlet passageway (Fig.1:39) via the second proximal end (the unlabeled connection part connected to 39 having an inner part inside 35 as shown in Fig.1); and the exhaust system comprises a vacuum pump and a filter [0035-0036], the vacuum pump [0035] configured to draw the sanitizing gas into the second distal end (the unlabeled connection part connected to 39 having an outer part outside 35 as shown in Fig.1), through the outlet passageway, and to the filter [0036].
Regarding claims 12-13, Brensing et al. discloses that the filter is configured to convert ozone to oxygen [0035], and the filter is an activated carbon filter [0036].
Regarding claim 14, Brensing et al. discloses a housing (the unlabeled rectangular housing as shown in Fig.1) and the exhaust system [0035-0036], wherein the ozone generator (Fig.1:32) and the exhaust system [0035-0036] are disposed within the housing.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
6.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-4 and 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 22-28 of U.S. Patent No. 9,956,309 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application have the same scopes of the claims in U.S. Patent, but are worded differently. Therefore, the claims are not patentably distinct.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Koosman et al. teaches of using ozone in liquid form to sanitize beverage dispensing machines.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798